Citation Nr: 0023025	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to June 
1972.

The appeal arises from the January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, in pertinent part denying a claim for 
service connection for hearing loss, and denying an increased 
rating above the 30 percent then assigned for an anxiety 
disorder.

In the course of appeal the veteran testified before a 
hearing officer at the RO in October 1995, and before the 
undersigned Board member at the RO in July 2000.  Transcripts 
of those hearings are included in the claims folder.  

The Board notes that in the January 1995 rating decision the 
RO also addressed and denied a claim for service connection 
for posttraumatic stress disorder (PTSD).  While it may be 
argued that the February 1995 notice of disagreement also 
disagreed with the denial of that claim, and while the RO 
addressed that claim in an August 1995 Statement of the Case, 
the veteran's representative, at a hearing before a hearing 
officer at the RO in October 1995, clarified that an appeal 
was not being pursued for the claim of entitlement to service 
connection for PTSD, and that issue was therefore withdrawn 
from appellate consideration.  

The Board notes that in a VA Form 9 submitted in September 
1995, the veteran appears to have raised a claim of 
entitlement to service connection for a chronic headache 
disorder.  The veteran further addressed an ongoing headache 
disorder at the hearing before a hearing officer at the RO in 
October 1995 (Hearing Transcript, p. 7).  As a claim of 
entitlement to service connection for a chronic headache 
disorder has not been addressed by the RO, it is not in 
appellate status and is therefore referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991).

The Board notes that in a statement in support of claim 
submitted in August 1993 the veteran claimed entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.15, 4.16 (1999).   As the TDIU claim has not been 
addressed by the RO, it cannot be in appellate status.  38 
U.S.C.A. § 7104 (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has clarified the 
instances when issues are inextricably intertwined.  See 
Colayong v. West, 12 Vet App 524 (1999) (schedular rating 
claims are not inextricably intertwined with TDIU claims); 
see also Harris v. Derwinski, 1 Vet.App. 180 (1991).  The 
TDIU claim is not inextricably intertwined with the claim for 
an increased rating for an anxiety disorder, or the claim for 
service connection for hearing loss.  The TDIU claim is 
therefore referred to the RO for appropriate action.

The claim of entitlement to an increased rating for an 
anxiety disorder is the subject of remand, below.  


FINDING OF FACT

The veteran's claim for service connection for bilateral 
hearing loss is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Upon service enlistment examination in November 1970 prior to 
entry into service, the veteran was tested for hearing loss.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
5
5
5
LEFT
35
5
5
5

Service medical records reflect that the veteran was fitted 
with ear plugs, size medium, in January 1971, and that he was 
issued triple flange ear plugs in December  1971.  

On the authorized audiological evaluation in service in March 
1972, pure tone thresholds, in pertinent part, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
20
5
0
15
15

On the authorized audiological evaluation in service in June 
1972, in association with the veteran's June 1972 service 
separation examination, pure tone thresholds, in pertinent 
part, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
10
LEFT
15
5
5
10
20

Service personnel records indicate that the veteran's primary 
duty between February 1971 and May 1972 was as an 
"AmmoMan", and that his primary duty between May 1972 and 
June 1972 was as a "Rifleman".  The service personnel 
records do not indicate any specific duty on a firing range.  

At the time of VA examination in August 1972, no complaints 
or findings of hearing loss were recorded.

The claims folder contains an October 1978 response from the 
VA outpatient treatment clinic in Brooklyn, New York, to an 
October 1978 Brooklyn, New York RO request for outpatient 
treatment records.  The outpatient treatment records 
provided, dated from August 1978 to October 1978, included no 
record of examination or treatment for hearing loss.  A VA 
general neurological examination was conducted in August 
1978, where it was found that cranial nerves were intact and 
there was no evidence of organic neurological disease.  
However, there is no indication that the veteran was given a 
specific hearing loss examination at that time.  The veteran 
also underwent a VA psychiatric examination in October 1978.  
However, there is no indication that a hearing loss 
examination was conducted in association with that 
psychiatric examination.  

The claims folder contains a September 1994 VA Automated 
Medical Information Exchange (AMIE) request to the VA 
hospital in Montrose, New York, for records of VA 
hospitalization including any examination for hearing loss.  
In response, a discharge summary from a VA hospitalization 
for drug rehabilitation from August 17, 1993, to September 
21, 1993, was provided, as were two records of general 
examinations from that point in time.  An August 18, 1993 VA 
general examination in association with the hospitalization 
included a finding of "[n]o gross hearing defect," though 
no more specific hearing loss findings were recorded. 

In response to a March 1995 RO requested, the Montrose VAMC 
provided discharge summaries of VA hospitalizations from 
August 1993 to September 1993, and from September 1994 to 
October 1994, and outpatient treatment records from 1995.  
However, these contained no complaints, findings, or 
examinations of hearing loss.

At a hearing before a hearing officer at the RO in October 
1995, the veteran testified that he began having hearing 
problems in service in the Marine Corps, and that he was 
first tested in service at Camp Lejeune, South Carolina.  He 
testified that in service his regular assignment was 
transportation as a bus driver, but he was stationed at the 
firing range three times per week.  He testified that post 
service he mentioned his hearing trouble to a private 
physician he was seeing for his hip in 1983 or 1984, and that 
physician said that he probably didn't have hearing loss, but 
that he couldn't test for it in any case.  The veteran 
testified, in effect, that he heard better in the right ear 
and was more concerned with hearing loss in the left ear.  He 
added that he had ringing in his ears intermittently.  

At a hearing before the undersigned Board member at the RO in 
July 2000, the veteran testified that he believed his hearing 
loss had its onset in the Marine Corps, when he worked every 
day for six months on the firing range as a part-time 
shooting instructor.  He elaborated that there were rifles 
and grenades on the firing range, and he only had ear plugs 
for protection.  He testified that on the firing range in the 
Marines he would get ringing in the ears.  He added that the 
ringing continued to be present frequently from that time 
until now.  He testified that he believed his exposure on the 
firing range was the source of his hearing loss, because he 
had never worked around loud machinery or where there was a 
lot of noise.  He added that his hearing had grown worse over 
the years.  He testified that shortly before he was separated 
from service he became ill and sought medical treatment.  He 
was then given an examination at Camp Lejeune, North 
Carolina.  He speculated that he was given the examination 
because they were attempting to get him out of the military 
on a medical discharge.  The examining physician then asked 
him if he had a problem with his hearing.  He was 
administered a hearing test, and the physician told him that 
he had a little hearing loss in the right ear.  The veteran 
explained that he had not previously given much thought to 
his hearing difficulties, but when people spoke quietly he 
had to ask them to speak on one side because he didn't hear 
as well on the other.  He testified that currently his 
hearing was much worse in the right ear, and that hearing in 
his left ear was apparently satisfactory.  He testified that 
post service his hearing was next tested in 1977 or 1978 at 
the Brooklyn, New York VA Medical Center (VAMC) (otherwise 
known as the Fort Hamilton VAMC), and he was again told he 
had a little hearing loss in his right ear.  He testified 
that his hearing loss was tested again in 1993, when he was 
participating in a program at the Brooklyn VA for drug-
dependent persons.  He was then told that he still had a 
hearing problem, though they did not provide him with any 
opinion as to its etiology.  He testified that when he first 
sought medical treatment at the VA facility on Ryerson 
Street, in Brooklyn, beginning in approximately 1973 and up 
until that facility closed in the 1980's.  he testified that 
at every such visit he would mention his hearing loss, but 
they generally were only interested in the disorder for which 
he was seeking treatment.  He added, in effect, that when the 
Ryerson facility closed he had difficulty getting to the more 
distant Fort Hamilton VA facility for medical care, and so 
did not go there often.  He testified that he next received 
VA medical treatment for a little while at the Montrose 
facility beginning in approximately 1993.  He testified that 
he thereafter went back to the Fort Hamilton facility for VA 
medical treatment.  He added that his VA treatment was at 
those three facilities, but he had his VA compensation and 
pension examinations at the Bronx VA.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

The Board notes that the veteran testified that hearing loss 
was found upon the veteran's separation from service, though 
audiological evaluation at that time resulted in findings 
consistent with normal hearing under Hensley.  Similarly, the 
veteran's records of VA treatment and hospitalization in 
1978, as were obtained at that time, do not contain records 
of complaints, findings, or examination for hearing loss, 
despite the veteran's July 2000 testimony regarding a finding 
of hearing loss at that time.  As part of a general clinical 
evaluation for drug rehabilitation hospitalization in August 
1993, the veteran was found to have no gross hearing deficit, 
despite the veteran's contention that in association with VA 
drug treatment in 1993 he was found to have hearing loss.  

The Board notes that at his pre-service enlistment 
examination in November 1970 the veteran had audiometric 
readings at 500 decibels in both the left and right ears that 
would be considered some degree of hearing loss under 
Hensley.  However, those findings were prior to service and 
not during service.  Audiometric readings in service, 
including at the veteran's service separation examination in 
June 1972, would not be considered as showing hearing loss 
under Hensley at any applicable frequency.

The Board has considered the veteran's testimony, but absent 
cognizable (medical) evidence of any current hearing loss 
disability, as defined in 38 C.F.R. § 3.385, and without no 
cognizable (medical) evidence of any degree of hearing loss 
in service, as defined in Hensley, a well-grounded claim as 
defined in Caluza has not been presented.  Accordingly, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied as not well grounded. 


ORDER

Service connection for bilateral hearing loss is denied as 
not well grounded. 


REMAND

The veteran was afforded a VA psychiatric examination in July 
1996.  The examiner noted that he had previously examined the 
veteran in October 1995, and the examiner had then diagnosed 
polysubstance abuse in full remission and a mixed personality 
disorder with narcissistic and histrionic features.  The 
claims folder was reviewed.  At that time the veteran 
reported that he was working part-time, at least 37 hours per 
week as a salesman at the Bloomingdale's in White Plains, New 
York.  The examiner noted that the veteran had retained that 
job since the prior examination in October 1995.  The veteran 
reported that his VA physician had suggested that his current 
job might be too stressful for him.  The veteran pointed out 
that he needed to work in order to support himself, but that 
would not be the case if his service-connected disability 
rating were increased.  

The veteran testified at a hearing before the undersigned 
Board member at the RO in July 2000.  At the hearing, the 
veteran's representative informed that as a result of the 
veteran's anxiety reaction he had been unable to maintain 
full-time employment for the past seven years, instead 
working part-time.  The veteran testified that he was 
currently having many difficulties and he was going through a 
lot of anxiety.  He felt his disability rating was far too 
low.  He testified that he had worked part-time at 
Bloomingdale's for the past seven years.  He noted that even 
though at times he worked a full day, it was still considered 
part-time.  He also stated that, due to scheduling 
difficulties, he had not gone to VA counseling in a year.  He 
testified that he had anxiety medication that was effective 
in calming him down, but he generally did not take it unless 
the anxiety became unbearable.  

Because at his most recent hearing in July 2000 the veteran 
testified to increasing difficulties with his current 
situation with increasing severity of his service-connected 
anxiety disorder, a well-grounded claim for an increased 
rating has been presented.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  There is therefore the 
duty to assist the veteran in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, because the 
veteran has not undergone a VA psychiatric examination since 
July 1996, remand for a contemporaneous medical examination 
to ascertain the current level of disability is in order.  
See Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders. 61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, the veteran 
is entitled to have applied whichever set of regulations 
provides him with the higher rating - at least after the 
November 1996 effective date of the new regulations.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 
Vet. App. 79 (1997); compare Rhodan v. West, 12 Vet. App. 55 
(1998); appeal dismissed, 99-7041 (Fed. Cir. Oct. 28, 1999); 
vacated and remanded, Haywood v. West, 99-7056 (Fed. Cir. 
Oct. 28, 1999).

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his anxiety 
disorder since July 1996, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected anxiety 
disorder.  All necessary tests should be 
performed.  To the extent possible, the 
symptoms attributable to the service-
connected anxiety disorder should be 
distinguished from other, nonservice-
connected diagnoses, including 
personality disorder with narcissistic 
and histrionic traits.  The examiner 
should present findings in terms 
consistent with both the current and 
prior rating criteria for mental 
disorders.  The claims folder, a copy of 
this remand, and copies of the current 
and prior rating criteria for mental 
disorders should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
state in the examination report that the 
claims folder has been reviewed. 

2.  After all of the above has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 30 percent for an 
anxiety disorder, in compliance with the 
requirements as outlined in Karnas and 
Haywood, as noted above.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


